Citation Nr: 1242180	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent prior to March 26, 2012 and 20 percent from March 26, 2012, for degenerative joint disease, left knee. 

2.  Entitlement to an increased rating greater than 20 percent for left knee anterior cruciate ligament tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The May 2008 rating decision, in relevant part, continued the Veteran's 10 percent rating for arthritis, left knee.  Thereafter, a subsequent April 2012 rating decision increased the rating to 20 percent, effective March 26, 2012.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes the Veteran requested a hearing in his July 2009 substantive appeal form, but the Veteran failed to appear for his hearing despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.


FINDINGS OF FACT

1.  Prior to March 26, 2012, the Veteran's left knee disability was manifested by pain, popping, subjective giving way, stiffness, swelling, weakness, and decreased endurance, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of severe lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

2.  From March 26, 2012, the Veteran's left knee disability is manifested by pain, popping, subjective giving way, stiffness, swelling, weakness, and decreased endurance, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 20 degrees or more; recurrent subluxation or objective evidence of severe lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's left knee disabilities do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Prior to March 26, 2012, the criteria for a disability rating greater than 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5010-5260 (2012).

2.  From March 26, 2012, the criteria for a disability rating greater than 20 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5010-5261 (2012).

3.  The criteria for a disability rating greater than 20 percent for left knee anterior cruciate ligament tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2012).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters in January 2008 and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating for the claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate QTC and VA examinations in February 2008 and March 2012, respectively.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left knee anterior cruciate ligament tear is rated under DC 5257 for recurrent subluxation or lateral instability.  Prior to March 26, 2012, his left knee degenerative arthritis was separately rated under DC 5010-5260 for arthritis, due to trauma, substantiated by x-ray findings, (DC 5010) and for limitation of flexion of the knee (DC 5260).  From March 26, 2012, the Veteran's left knee degenerative arthritis is rated under DC 5010-5261 for arthritis, due to trauma, substantiated by x-ray findings, (DC 5010) and for limitation of extension of the knee (DC 5261).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  The Veteran contends that his current 20 percent rating for left knee anterior cruciate ligament tear and his 10 percent rating prior to March 26, 2012 and 20 percent rating from March 26, 2012, for left knee degenerative arthritis do not adequately compensate him for his left knee disabilities.  

DC 5010 provides that arthritis due to trauma will be rated on limitation of motion of the affected part as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012). 

Following the submission of his claim for increased ratings, the Veteran was afforded a QTC examination for the left knee in February 2008.  The Veteran reported that his left knee problems had been worsening with age.  He reported weakness, giving way, stiffness, swelling, and lack of endurance.  He denied heat, redness, locking, fatigability, or dislocation.  The Veteran experienced left knee pain six times per day and lasting about 15 minutes per episode that was caused by physical activity and relieved by rest.  At the time of pain, the Veteran was able to function with medication.  He denied any current treatment for the left knee.  On examination, there were two left knee scars that measured 1 cm by 0.7 cm and 0.7 cm by 0.5 cm, with hyperpigmentation of less than six square inches in each case.  As to each of the scars, there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  The Veteran's gait was normal, but did use a left knee brace for support in ambulation.  There was effusion, popping, and tenderness.  There was no edema, weakness, redness, heat, guarding of movement, or subluxation.  Left knee range of motion was from 0 to 140 degrees, with no pain on extension but mild pain on flexion at 140 degrees.  On repetition, joint function was further limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  However, this functional limitation did not result in further loss of motion on repetition.  The left knee ligaments were stable on multiple testings.  The examiner diagnosed arthritis, left knee, and left knee anterior cruciate ligament tear.

In July 2010, the Veteran established medical care with VA.  At the time of this initial examination the treatment provider noted the Veteran's history of a torn left anterior cruciate ligament (ACL) in 1994 and surgery for the same.  The Veteran did not report current problems with his left knee at that time and physical examination of the left knee did not include any noted problems.  In May 2011, the Veteran sought treatment for back stiffness, but at that time did not report ongoing left knee problems and physical examination did not include any notation of left knee irregularities.

The Veteran was afforded another VA examination on March 26, 2012.  The Veteran reported daily aching and popping of the left knee, but denied swelling, instability, or locking.  The Veteran took Aleve for the pain, which helped to some degree, but the pain did affect sleep.  The Veteran denied flare-ups of pain.  The Veteran had left knee flexion to 140 degrees without pain and extension limited to 15 degrees with no objective evidence of painful motion.  Following repetitive motion the Veteran's range of flexion and extension were not further decreased.  The left knee did result in functional loss that was described as interference with sitting, standing, and weight-bearing.  The Veteran did not have pain to palpation.  He had normal muscle strength on left knee flexion and extension.  Multiple ligament testing was normal, without evidence of laxity or instability.  The Veteran denied a history of subluxation.  The Veteran did not have any meniscal conditions or meniscal surgeries.  The Veteran reported regular use of a left knee brace.  X-rays showed arthritis of the left knee.  His left knee pain caused occupational problems in that his job required sitting and extended sitting caused left knee pain.  The examiner diagnosed degenerative joint disease of the left knee.

The Board finds no objective evidence that would warrant a rating greater than 20 percent for the Veteran's left knee anterior cruciate ligament tear.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The results of the multiple treatment and VA physical examinations indicated no greater laxity in the left knee compared to the right knee, no subluxation, no dislocation, no locking, and no lateral instability.  The Board has considered the Veteran's subjective complaints of weakness and giving way and reports of wearing a knee brace, and the Board recognizes that he is competent to describe his symptoms.  Such symptoms are fully contemplated in the current 20 percent rating under DC 5257.  As to an increased rating, the Board finds the results of physical examination by multiple competent health care specialists showing no evidence of ligament laxity or left knee instability to be more persuasive.  In that regard, the Board notes that records and examinations prior to the appellate time period did show moderate instability and this was the basis for the Veteran's 20 percent rating assigned.  That said, during the applicable appellate time period multiple VA examiners found the Veteran's left knee to be stable, without evidence of laxity or instability.  Based on the Veteran's reports of weakness and giving way and the consistent medical findings of no instability or subluxation, the Board concludes that the Veteran's knee disability is not manifested by severe instability or subluxation, such as to warrant a higher rating under DC 5257. 

In addition, the Board finds no objective evidence that would warrant a rating greater than 10 percent prior to March 26, 2012 and 20 percent from March 26, 2012, for the Veteran's degenerative arthritis of the left knee.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

As noted above, the Veteran has objective evidence of left knee arthritis and, as such, is rated under DCs 5260 and/or 5261 for limitation of flexion and/or extension.  Although the Veteran claims that he is entitled to a higher rating due to subjective complaints of chronic left knee pain, as discussed above, the evidence of record prior to March 26, 2012 indicates, at most, pain on motion with noted onset at 140 degrees of flexion.  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less a 20 percent rating is not applicable under DC 5260.  38 C.F.R. § 4.71, Plate II.  As the Veteran prior to March 26, 2012 did not have evidence of extension limited to 10 degrees or more a separate or higher rating under DC 5261 is not warranted.  Id.  Given the foregoing, a rating greater than 10 percent prior to March 26, 2012, for left knee degenerative arthritis also is not warranted under DCs 5010 or 5003.  

By contrast, from March 26, 2012, there is evidence that the Veteran's extension is limited to 15 degrees, while retaining full flexion without objective evidence of pain.  On this basis, the April 2012 rating decision awarded a 20 percent rating for left knee degenerative arthritis from March 26, 2012.  As there is no medical evidence of record indicating limitation of extension to 20 degrees or less a 30 percent rating is not applicable under DC 5261.  Id.  As the Veteran does not have evidence of flexion limited to 45 degrees or more a separate or higher rating under DC 5260 is not warranted.  Id.  Given the foregoing, a rating greater than 20 percent from March 26, 2012, for left knee degenerative arthritis also is not warranted under DCs 5010 or 5003.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  As discussed above, the Veteran currently has separate ratings for arthritis with limited motion and for instability.

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  As noted above, however, during the entire appellate time period the Veteran has full flexion with pain at no more than 140 degrees, which does not meet the criteria for a compensable evaluation.  As such, separate ratings under DCs 5260 and 5261 are not warranted.

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

The Veteran's left knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.  There are no reports or evidence of dislocated or removed semilunar cartilage.  As such, he cannot receive a higher rating under DCs 5258 or 5259.  

Finally, a separate rating for the Veteran's left knee scars would not be applicable in this case. The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  The Veteran has two linear scars on the left knee that are well healed and have not been noted to be painful, deep, tender, or otherwise problematic.  As such, a separate compensable rating for the Veteran's left knee scars is not warranted. See 38 C.F.R. § 4.118, DC 7800-7805 (2008).

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the left knee.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability ratings currently assigned.  Moreover, both prior to and from March 26, 2012, while the Veteran had pain on repetitive motion that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Nor is there objective evidence of decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  While the Veteran has reported weakness and decreased endurance, objective medical evaluation has found no evidence of such.  Indeed, the Board finds it extremely significant that multiple examination and treatment records have noted normal lower extremity strength, as well as normal stance and gait.  Thus, despite the Veteran's reported problems associated with his left knee, he clearly is able to use the knee in close to a normal manner, to include duration of use, and, in fact, does so.  On examination, the Veteran's motion has been limited only by pain, which is fully contemplated in his current ratings, both prior to and from March 26, 2012.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's left knee disabilities.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

 As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's left knee anterior cruciate ligament tear or greater than 10 percent prior to March 26, 2012 and 20 percent from March 26, 2012 for the Veteran's left knee degenerative arthritis.  Furthermore, the Board concludes that based on the foregoing evidence assignment of further staged ratings is not for application.  Hart, 21 Vet. App. at 505. 


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports primarily pain, with popping, subjective giving way, stiffness, swelling, weakness, and decreased endurance.  As discussed above, the current 20 percent rating under DC 5257 and separate 10 percent rating prior to March 26, 2012 and 20 percent rating from March 26, 2012 under DCs 5010-5260 and 5010-5261, respectively, are adequate to fully compensate the Veteran for his pain, limited motion, giving way, and other symptoms.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 10 percent prior to March 26, 2012 and 20 percent from March 26, 2012, for degenerative joint disease, left knee, is denied. 

Entitlement to an increased rating greater than 20 percent for left knee anterior cruciate ligament tear is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


